Citation Nr: 1426407	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-11 749A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the character of the appellant's period of active service from November 5, 1968 to December 9, 1973 is considered dishonorable for VA purposes.  



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The appellant served on active duty from October 1964 to December 1973.  He was discharged under other than honorable conditions after his last period of service from November 5, 1968 to December 9, 1973.  

(The appellant was previously represented by the Pennsylvania Department of Military and Veterans Affairs.  In March 2012, prior to certification of the appeal to the Board, the appellant's representative withdrew its representation of the appellant in accordance with 38 C.F.R. § 20.608(a) and notified the appellant of such withdrawal.)  


FINDINGS OF FACT

1.  The appellant's period of service from November 5, 1968 to December 9, 1973 was terminated by a discharge under other than honorable conditions.  

2.  The acts that led to his discharge included three absent without leave (AWOL) violations, two field grade Article 15 punishments, multiple instances in which he failed to pay debts, and a failure to adhere to orders from his supervisors despite receiving counseling on multiple occasions.  

3.  The appellant's actions during this period of service (November 5, 1968 to December 9, 1973) constituted willful and persistent misconduct.  

4.  The appellant was not insane at the time of the offenses that led to the other than honorable conditions discharge.  



CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 is considered dishonorable for VA purposes.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Where the issue involves the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice to the appellant in a February 2010 letter.  This letter also informed him that VA compensation benefits would require resolution of the question of whether his service was honorable.  The February 2010 letter also enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  

Furthermore, VA assisted the appellant by obtaining pertinent service personnel and treatment records.  Although the appellant's post-service treatment records were obtained and uploaded into the Virtual VA claims processing system after the March 2011 SOC was issued, nevertheless, the Board notes that these records did not provide additional information pertinent to the issue on appeal.  Specifically, these records do not provide additional information regarding the nature of appellant's period of service, and whether the character of his service from November 5, 1968 to December 9, 1973 was in fact dishonorable for VA purposes.  Rather, these records reflect ongoing treatment provided for the appellant's various health-related conditions and contain no information regarding the appellant's mental health and behavior during his period of service.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the RO to review these records.  Significantly, the appellant has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In addition, VA has not been provided with any evidence to suggest that the appellant was "insane" at the time of his multiple military offenses.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

The statutory bars under 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court- martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant a prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12(c).  Here, though, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial, he was not an officer who resigned, he was not discharged as a deserter, he was/is not an alien, and finally, although he was discharged under other than honorable conditions, and he had periods of AWOL, those periods were not for a continuous period of at least 180 days.

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude - this includes, generally, conviction of a felony; (4) willful and persistent misconduct; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  There are certain instances when this is not true, however.  

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham v. Brown, 8 Vet. App. 445 (1995).  

An insane person is one who, due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under:  (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).  

The record reflects that the appellant served on active duty from October 30, 1964 to November 30, 1965; December 1, 1965 to November 4, 1968; and from November 5, 1968 to December 9, 1973.  Although he received an honorable discharge after his first two periods of service, he was discharged under other than honorable conditions after his third period of service (November 5, 1968 to December 9, 1973).  Review of the service records reflects that the appellant had a number of infractions during this third period of service for habitual indebtedness and misconduct while assigned to the Headquarters and Headquarters Company (HHC), 19th Support Group.  In particular, the appellant was punished under the provisions of Article 15 of the UCMJ for being AWOL from March 9, 1973 to March 16, 1973 and the resultant punishment included being restricted to the HHC, 19th Support Group company area, with only military transportation to be used between Camp Henry and Camp Walker for a period of sixty days, thirty days of which would be suspended for sixty days.  The punishment also consisted of a reduction to the pay grade of an E-4.  The appellant was also punished under Article 15 of the UCMJ for absenting himself from his unit from July 10, 1973 to July 26, 1973, the resultant punishment including a reduction to the pay grade of an E-4 and forfeiture of $250.00 pay per month for two months.  In addition, it appears the appellant was scheduled for a port call on August 26, 1973, but failed to make this port call after clearing and signing out of the unit, and thereafter remained AWOL until August 28, 1973.  In addition to being AWOL during these three occasions, a Summary of Indebtedness Complaints and Actions Report documents the numerous instances of indebtedness in the form of dishonored checks and a failure to honor and pay his debts in a timely fashion with various banks, financial institutions and individuals located in Korea and in the United States.  

In an October 1973 Memorandum issued by the appellant's Commanding Officer, it was recommended that the appellant appear before the board of officers under the provisions of Chapter 13, AR 635-200 for the purpose of determining whether he should be discharged before the expiration of his term of service.  The Commanding Officer recommended that the appellant be discharged from service due to frequent incidents of a discreditable nature with military authority figures and an established pattern reflecting dishonorable failure to pay just debts.  He then provided information concerning the appellant's period of service commencing on November 5, 1968, and listed the various military assignments the appellant had been assigned to beginning May 1972.  It was noted that the appellant had been counselled on numerous occasions for both his behavior and indebtedness.  It was also noted that the appellant had received two field grade Article 15 punishments due to the fact that he was AWOL from March 9, 1973 to March 16, 1973, and from July 10, 1973 to July 26, 1973.  The report further reflected that charges for remaining AWOL from August 26 to August 28, 1973 had been forwarded to the Staff Judge Advocate (SJA) military justice on September 4, 1973, and a bar to reenlistment was thereafter forwarded on September 17, 1973 and approved on September 21, 1973.  

In the September 1973 Certificate of Unsuitability for Reenlistment, the appellant's Commanding Officer again noted that the appellant had received two Article 15 punishments for being AWOL during the periods of March 9 to March 16, 1973 and July 10 to July 26, 1973.  It was also noted that a Special Court Martial proceeding was currently pending due to the fact that the appellant was AWOL from August 26, 1973 to August 28, 1973.  In an accompanying statement, the appellant asserted that the first period of time wherein he received an Article 15 Punishment for being AWOL (March 9 - 16, 1973), occurred at a time when he was Personnel Staff Noncommissioned Officer (PSNCO) for the 19th Support Group.  According to the appellant, he mistakenly believed he had accrued a relatively short period of "comp" time for his outstanding performance and service thus far, but this period had not been approved, thereby leading to his first AWOL infraction.  With regard to his second AWOL infraction, in a September 1973 Appeal letter, the appellant argued that he submitted a "DF" requesting leave in Korea after his Date of Eligibility for Return from Overseas (DEROS), but he had no documentation to corroborate or verify this argument.  According to the appellant, he signed out from HHC, 19th Support Group on July 9, 1973, and left on what he thought and believed to be an in-country leave prior to departing the country for personal reasons.  According to the appellant, upon being informed that he was considered AWOL from HHC, 19th Support Group, he voluntarily turned himself in.  The appellant asserts that he is considered to have been AWOL during this period because he cannot produce a copy of the DF he submitted requesting in-country leave.  

The Certificate of Unsuitability for Reenlistment was approved on September 21, 1973, and it was noted that the bar to reenlistment would be reviewed six months from this date and thirty days prior to the appellant's scheduled departure from his current unit, or date of separation, whichever occurred first.  In September 1973, the appellant was notified that the Department of the Army proposed to take action to effect his separation from the United States Army for reasons of unfitness due to frequent incidents of discreditable nature with military authorities and for habitual indebtedness.  The appellant was advised that he had the right to present his case before a board of officers.  However, in November 1973, he signed a written statement acknowledging that he had consulted with and been advised by counsel of the basis for the contemplated action to accomplish his separation for unfitness under Chapter 13, AR 635-200.  The appellant acknowledged that he had a full understanding of his rights and he wished to waive any rights to present his case before a board of officers.  The appellant also acknowledged that he understood what the consequences would be should the discharge authority approve his discharge, and should he be issued either a general discharge under honorable conditions and/or an undesirable discharge under conditions other than honorable.  In a November 1973 Special Order 188, the Department of the Army approved the appellant's discharge from service with undesirable discharge effective November 28, 1973.  The DD Form 214 shows that the appellant was discharged under "other than honorable conditions."  

In February 2010, the appellant filed a claim for service connection for diabetes mellitus, type II, peripheral neuropathy of his hands, diabetic retinopathy, and erectile dysfunction.  In a February 2010 letter, the RO informed the appellant that the military did not consider his period of service from November 1968 to December 1973 to be honorable.  According to the RO, the appellant's behavior in service meets the standards of willful and persistent misconduct as stated under 38 C.F.R. § 3.124(d)(4).  The RO asked the appellant to provide information regarding the events that led to his discharge, to send evidence and additional documentation in support of his assertions, and to tell them why he believed his period of service should be considered honorable.  It does not appear that the appellant thereafter provided any further explanation for his AWOL periods; nor has he provided information to support why his third period of service should be considered honorable.  Rather, in his notice of disagreement (NOD) and substantive appeal, the appellant described his exposure to herbicides and various other toxic substances while serving in either Korea and/or Vietnam and noted several times that he did have two prior periods of service wherein his character of service was considered honorable.  

After review of the record, the Board has determined that the appellant's period of service from November 5, 1968 to December 9, 1973 cannot be characterized as "other than dishonorable" for purpose of VA benefits.  As discussed above, pursuant to VA regulation, a discharge is considered to have been issued under dishonorable conditions if a person commits willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  The term "meritorious" is not defined by regulation, but the general meaning of "meritorious" denotes "meriting esteem or reward."  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is considered to be willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  In the context of military service, a service member is expected and required to perform his duties in a satisfactory manner and to obey lawful orders.  Indeed, in the October 1973 Memorandum, the appellant's Commanding Officer noted that the appellant had been counseled on multiple occasions for both his behavioral problems and his indebtedness.  However, even after these counseling sessions, the appellant continued to commit acts wherein he was AWOL and failed to pay his debts.  The fact that the appellant was counseled on numerous occasions regarding his disobedient behavior reflects that he was, in fact, made aware that his actions were wrong and not in line with orders issued by his superiors.  However, he continued to violate these rules in what appears to be a pattern of overt and careless disregard for the established code of conduct.  The Board therefore agrees with the RO's April 2010 determination and can only conclude that the appellant's violations, including periods of AWOL, and a continuing pattern of indebtedness and financial irresponsibility, were tantamount to willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences, and occurred repeatedly.  These were not mere technical violations of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  The United States Court of Appeals for Veterans Claims (Court) has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes of determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  

As such, the Board cannot find that the offenses were minor (as a whole) and that his service during this particular period was otherwise honest, faithful and meritorious due to the numerous infractions, his financial irresponsibility and indebtedness and his AWOL violations.  38 C.F.R. § 3.12(d).  Furthermore, the service treatment records fail to show, and the appellant has not contended that he was insane at the time of his misconduct or at any time during service.  Indeed, statements made by the appellant at the time his discharge proceedings were taking place, reflect that he was in the right frame of mind during the periods in which he was considered AWOL, and he chose to leave his unit on his own volition on the mistaken belief that he was allowed, and in some ways, entitled to do so.  

The Board further notes that the appellant's character of discharge has not been upgraded by his service department, by any discharge review board or by a Presidential directive; nor does the record reflect that the appellant has applied for an upgraded character of discharge.  As such, the second exception regarding bar of VA benefits due to character of discharge is not applicable.  See 38 C.F.R. § 3.12(g), (h).

Accordingly, and for the reasons stated above, the Board finds that the character of the appellant's service, for the period from November 5, 1968 to December 9, 1973, ended with an other than honorable discharge due to willful and persistent misconduct.  The appellant was not insane.  The character of his discharge therefore is considered dishonorable for VA purposes.  


ORDER

The character of the appellant's military service for the period from November 5, 1968 to December 9, 1973 is considered dishonorable for VA purposes; the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


